IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND apse LIS} Kier

CHARLES N. AUSER-EL, : “ORR TD

Plaintiff, 8

%, * Civil Action No. PJM-19-30¢@——
LAWRENCE HOGAN, *

BRIAN FROSH and

KAREN H. ABRAMS, *

Defendants. *

kK
MEMORANDUM OPINION

 

Plaintiff Ausar-E], a self-represented litigant, filed a document titled “FRCP Rule 60 relief”
that has been entered as a “Complaint.” ECF No. 1. Plaintiff is seeking relief from a state court
judgment of foreclosure on property located at 23005 Boaz Street, Lexington Park, Maryland.
ECF No. 1-3. Plaintiff names as Defendants Lawrence Hogan, Governor State of Maryland; Brian
Frosh, Attorney General State of Maryland; and Karen H. Abrams, Administrative Judge State of
Maryland.

Although Plaintiff paid the filing fee in this instance, this court may nevertheless dismiss a
complaint, or portions of a complaint, sua sponte where the matters asserted are plainly frivolous.
Smith v. Kagan, 616 F.App’x 90 (4th Cir. 2015); see Chong Su Yi v. Soc. Sec. Admin., 554 F.App’x
247, 248 (4th Cir. 2014) (same); Ross v. Baron, 493 F.App’x 405, 406 (4th Cir. 2012) (same). In
addition, “dismissal prior to service of process is permissible when a court lacks subject matter
jurisdiction over a patently frivolous complaint.” Smith, 616 F.App’x at 90; Chong Su Yi, 554

F.App’x at 248 (same); Ross, 493 F.App’x at 406 (same). For the reasons discussed below, the

Complaint will be dismissed.
Plaintiff is seeking review of a state court judgment entered against Deborah E]l-Bey,
identified by plaintiff as his spouse. ECF No. 1, page 2. See also Clarke v. El-Bey, Case Number
18-C-16-000119, Circuit Court Saint Mary’s County.! The state court electronic record indicates
that a final order of foreclosure was entered, the property was sold, and appeals of the foreclosure
order were unsuccessful. Documents filed by Plaintiff include a letter addressed to Deborah El-
Bey from Ian DeWaal, U.S. Department of Justice Senior Counsel, stating that the foreclosure was
granted in January 2016, the property sold to a third party in 2016 pursuant to a court order,
Deborah El-Bey’s objections were denied, the third party was granted a writ of possession on
October 31, 2016, and El-Bey received a final eviction dated November 2, 2016. ECF No. 1-4.

Plaintiff's complaint fails to establish that this court has jurisdiction in this matter.
Foreclosure actions brought under state law do not give rise to federal question subject-matter
jurisdiction. See Williams v. JP Morgan Chase Bank, 2016 WL 509426, at *2 (D. Md. 2016) citing
McNeely v. Moab Tiara Cherokee Kituwah Nation Chief, 2008 WL 4166328, at *1 (W.D.N.C
2008) (nothing in a “simple foreclosure action of real property . . . suggests the presence of a
federal question”).

Second, Plaintiff fails to name proper parties to this action. Plaintiff seeks to set aside a
judgment of foreclosure in a state court action. Neither the plaintiff nor defendant in the state court
action are parties to the action filed in this court. Further, the parties named in the instant action
_ were not parties in the state court matter. Plaintiff has filed three Notice of Lis Pendens (ECF Nos.
2-4) regarding the property at issue in the state court proceedings. Plaintiff claims to be the “real

party of interest and has standing for said property under common law because of the Plaintiff's

 

' See http://casesearch.courts.state.md.us/inquiry (last visited 3/1 1/20).

2
false arrest due to unlawful trespass on his private property due to the void orders of the
defendant(s).”” ECF No. 4

Plaintiff's allegations are premised on the belief that the state court orders are void. In
furtherance of his claims, Plaintiff alleges that the state court lacked jurisdiction over the
foreclosure proceeding based on Deborah El-Bey’s status as a Moorish American. Attachments
to the Complaint include a document signed by Deborah El-Bey with a “demand” for enforcement
of numerous laws and treaties including “The Rights of Indigenous Peoples,” a statement of her
rights as an “Aboriginal/Indigenous Free and Sovereign Moor/Muur” and her declaration that she
has “Secured Party status and am a Declared Moorish American.” ECF No. 1-4.

Contrary to Plaintiff's assertions, status as a Moorish American does not immunize one
from the requirements to comply with State law. Such assertions have been consistently rejected.
See Bey v. Genano, 2017 WL 1315530, at *2 n.7 (D. Md. 2017), citing Fullard v. Maryland, 2015
WL 1517393, at *1 n.1 (D. Md. Mar. 31, 2015) (“The legal assertions raised in the complaint and
declaration involving Fullard’s Moorish-American descent amount to nonsensical gibberish . . .
(citations omitted). The court is not aware of any instance where the United States has recognized
the so-called ‘Moorish/Muurish Nation’ as a sovereign.”’)

Here, Plaintiff's Complaint, even construed liberally, cannot provide any basis for relief.
His central premise is that he has both standing and jurisdiction to challenge a foreclosure action
brought in state court against his spouse. He asserts the state court judgment is void based on his
spouse’s status as a Moorish American and Indigenous Sovereign. The claim is devoid of any

legal merit even when liberally construed. Because the Complaint clearly has no basis in law and

fact, it shall be dismissed as frivolous.
Accordingly, the Complaint will be dismissed. A separate order follows.

(7 pt

Date PETER J. MESSITTE
UNTRED STATES DISTRICT JUDGE

 
